DETAILED ACTION
Election/Restrictions
	Applicant’s election of a polypeptide species having none of the listed additional mutations or substitutions (claims 9 and 10) is acknowledged.  Claims 9 and 10 are withdrawn from consideration.
Claims Summary
	Claim 1 and its various dependent embodiments are directed to a purified mRNA comprising:
5’ cap structure (e.g., cap1 structure (claim 4));
A heterologous 5’ UTR
A coding sequence encoding a SARS-CoV-2 spike protein (S) at least 95% identical to SEQ ID NO: 10 that is a pre-fusion stabilized protein comprising K986P and V987P stabilizing substitutions, and further comprising a D614G amino acid substitution relative to SEQ ID NO: 10, and further, a E484K substitution (claims 8 and 29).  SEQ ID NO: 10 is 1,273 amino acids, representing a SARS-CoV-2/Wuhan/WIV05/2019 isolate spike protein having K986P and V987P substitutions; and,
A heterologous 3’ UTR, comprising at least one terminal poly(A) sequence comprising 30 to 200 adenosine nucleotides (claims 2 and 5);
wherein the mRNA optionally comprising a nucleotide substitution at one or more uracil position(s) selected from a 1-methylpseudouridine or a pseudouridine substitution.  In one embodiment, the mRNA comprises a 1-methylpseudouridine substitution at one or more uracil positions (claim 11), such as 100% of the uracil positions (claim 12).  The mRNA has been purified by RP-HPLC and/or TFF (claim 13; product-by-process format).
	The coding sequence of the mRNA has a G/C content of at least about 50% (claim 6).  The mRNA comprises an RNA sequence at least 80% identical to SEQ ID NO: 23,092 (claim 7).  SEQ ID NO: 23,092 is 3,822 nt, representing a SARS-CoV-2/Wuhan/WIV05/2019 isolate spike protein coding sequence, which codes for the following substitutions: K986P, V987P, E484K and D614G.  
	Also claimed are compositions and pharmaceutical compositions comprising the purified mRNA, and at least one pharmaceutically acceptable carrier (claims 14 and 26).  The composition comprises at least two different mRNA encoding at least two different SARS-CoV-2 spike proteins (claim 15), such as two different variants (claim 17), wherein they are each at least 95% identical to SEQ ID NO: 10 and comprise the K986P and V987P stabilizing substitutions (claim 16).  
	The mRNA in the composition is complexed or associated with lipid nanoparticles (LNPs) (claims 18 and 26), comprising at least one cationic lipid (molar ratio of about 20-60%), at least one neutral lipid (molar ratio of 5-25%), at least one steroid or steroid analogue (molar ratio of 25-55%), and at least one PEG-lipid (molar ratio of 0.5-10%, or 0.5-5%) (claims 19, 20 and 27).  The PEG-lipid comprises PEG-DMG, such as PEG-2000-DMG or PEG-cDMA (claims 21, 22 and 27, respectively).  The LNPs have a mean diameter of from about 60nm to 200nm (claim 23).  The composition has a lipid to RNA molar ratio (N/P) of from about 2 to about 12 (claim 24).  The composition further comprises sucrose (claim 25).  Also claimed is a method of stimulating an immune response to a coronavirus spike protein in a subject comprising administering to the subject an effective amount the composition (claim 30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 7, 11-14, and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,471,525 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented method claims of stimulating an immune response are a species of instant claim 30.  The patented method claims require the use of purified mRNA, which is represented in claims 1-6, 7 and 11-29, in a species-genus relationship.  The patented methods of using the product render the instantly claimed product obvious.

Claims 1-6, 8 and 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 276-299 of copending Application No. 17/276,788 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims 276-298 are directed to a composition comprising mRNA comprising a 5’ cap structure (copending claim 277) , 5’ and 3’ heterologous UTRs (copending claim 280), a coding sequence comprising a sequence at least 95% identical to SEQ ID NO: 10 (which matches instant SEQ ID NO: 10), with mutations K986P, V987P and D614G, with a pharmaceutically acceptable carrier, wherein the mRNA is complexed or associated with LNP.  Also claimed are uracils substituted with 1-methylpseudouridine (copending claims 286 and 287)  The instant claims are directed to purified mRNA comprising a 5’ cap structure, 5’ and 3’ heterologous UTRs, coding sequence at least 95% identical to SEQ ID NO: 10 with mutations K986P, V987P and D614G, optionally with uracil substitution with 1-methylpseudouridine or pseudouridine.  Copending claim 299 is directed to a method of stimulating an immune response, as is instant claim 30.  The subject matter of the two sets of claims covers the same limitations in various embodiments, rendering them obvious over each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 11-14 and 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-14, 20, and 22-39 of copending Application No. 17/526,912 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are directed to a composition comprising mRNA comprising a 5’ cap structure (copending claim 2) , 5’ and 3’ heterologous UTRs (copending claim 6), a coding sequence comprising a sequence at least 95% identical to SEQ ID NO: 10 (which matches instant SEQ ID NO: 10), with mutations K986P, V987P and D614G, among others, with a pharmaceutically acceptable carrier, wherein the mRNA is complexed or associated with LNP.  Also claimed are uracils substituted with 1-methylpseudouridine (copending claims 10 and 11)  The instant claims are directed to purified mRNA comprising a 5’ cap structure, 5’ and 3’ heterologous UTRs, coding sequence at least 95% identical to SEQ ID NO: 10 with mutations K986P, V987P and D614G, optionally with uracil substitution with 1-methylpseudouridine or pseudouridine.  Copending claim 39 is directed to a method of stimulating an immune response, as is instant claim 30.  The subject matter of the two sets of claims covers the same limitations in various embodiments, rendering them obvious over each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 11-14 and 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-27, 29 and 30 of copending Application No. 17/558,257 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are directed to a composition comprising mRNA comprising a 5’ cap structure (copending claim 4) , 5’ and 3’ heterologous UTRs (copending claim 8), a coding sequence comprising a sequence at least 95% identical to SEQ ID NO: 10 (which matches instant SEQ ID NO: 10), with mutations K986P, V987P and D614G, among others, with a pharmaceutically acceptable carrier, wherein the mRNA is complexed or associated with LNP.  Also claimed are uracils substituted with 1-methylpseudouridine (copending claims 10 and 11)  The instant claims are directed to purified mRNA comprising a 5’ cap structure, 5’ and 3’ heterologous UTRs, coding sequence at least 95% identical to SEQ ID NO: 10 with mutations K986P, V987P and D614G, optionally with uracil substitution with 1-methylpseudouridine or pseudouridine.  Copending claim 28 is directed to a method that requires administering the mRNA to a subject, which renders obvious the instantly claimed method of stimulating an immune response by administering mRNA to a subject, as in instant claim 30.  The subject matter of the two sets of claims covers the same limitations in various embodiments, rendering them obvious over each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 11-14, and 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-33, 35-47, and 49-53 of copending Application No. 17/829,004 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are directed to a composition comprising mRNA comprising a 5’ cap structure (copending claim 31) , 5’ and 3’ heterologous UTRs (copending claim 35), a coding sequence comprising a sequence at least 95% identical to SEQ ID NO: 10 (which matches instant SEQ ID NO: 10), with mutations K986P, V987P and D614G, among others, with a pharmaceutically acceptable carrier, wherein the mRNA is complexed or associated with LNP.  Also claimed are uracils substituted with 1-methylpseudouridine (copending claims 30 and 40)  The instant claims are directed to purified mRNA comprising a 5’ cap structure, 5’ and 3’ heterologous UTRs, coding sequence at least 95% identical to SEQ ID NO: 10 with mutations K986P, V987P and D614G, optionally with uracil substitution with 1-methylpseudouridine or pseudouridine.  The copending claims are directed to a composition comprising pharmaceutically acceptable carriers, which renders obvious methods of administering for the pharmaceutical purposes, such as inducing an immune response as in instant claim 30.  The subject matter of the two sets of claims covers the same limitations in various embodiments, rendering them obvious over each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Baumhof et al. (WO 2018/078053 A1, cited in the IDS filed 10/13/2022) discloses formulations for LNP delivery of mRNA comprising cationic lipid and PEG lipid, heterologous 3’ UTR and 5’ UTR, 5’ cap structure, uracils modified to 1-methyl-pseudouridines, etc. (see abstract, reference claims 1-12, 24-35, 37, and 70-72).
Smith et al. (US Patent 10,953,089, filed 8/19/2020, cited in the IDS filed 10/13/2022) discloses a SARS-CoV-2 spike sequence, SEQ ID NO: 84, which is 100% identical in content and length to Applicant’s SEQ ID NO: 10, having the K986P and V987P substitutions that stabilize a pre-fusion conformation.
Zhang et al. (bioRxiv, doi:10.1101/2020/06/012/148726, June 12, 2020, cited in the IDS filed 11/23/2022, Reference C72) discloses the D614G mutation in the S protein of SARS-CoV-2 reduces S1 shedding and increases infectivity.
The prior art does not teach or fairly suggest the combination of mutations K986P, V987P and D614G in the claimed context of an mRNA comprising coding sequence for s SARS-CoV-2 S protein in stabilized pre-fusion conformation.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648